DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 
Response to Amendment
The Request for Continued Examination filed on 9/17/2021 has been entered. Applicant’s amendment to the claims filed 12/16/2021 has overcome the 35 USC § 103 rejections previously presented in the Final Office Action filed 3/19/2021. 
Claim status
Claims 1 – 10 and 12, 13, 18 – 20 remain pending
Claims 1 – 10 and 12 – 13 are amended
Claims 11, 14 – 17 are cancelled
Claims 18 – 20 are new
In view of the amendment filed on 12/16/2021, the following new grounds of rejections are necessitated by amendment. See the response to arguments section for a discussion of Applicant’s arguments.

-New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "wherein said resin molded vehicle door trim base is obtained by a method comprising…" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim. Before the recitation of “said resin molded vehicle door trim base” in claim 18, there is no recitation of “a resin molded vehicle door trim base” in the claims, neither in independent claim 1, from which claim 18 depends – rendering the claimed vague and indefinite. For examination purposes, the limitation would be interpreted in light of independent claim 1, to recite, “wherein said foamed resin molded body.”
Claim 20 is rejected as being in dependent form from claim 18 – from which directly or indirectly, prosses all the limitations which render claims 18 indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US PGPub. 2014/0364569A1; Kito), in view of Kanae et al. (US PGPub. 2009/0176045 A1; Kanae).
Regarding claim 1. Kito discloses a thermoplastic resin composition that is excellent in impact strength as well as rigidity [0009], and capable of being use to form foamed resin molded bodies [0127], comprising an olefin-based resin composition (“polyolefin resin or its derivatives,” [0069]) containing an olefin resin and a polyamide resin (“polyamide resin or its derivatives,” [0069], wherein 
the olefin-based resin composition has a continuous phase containing the olefin resin and a dispersed phase dispersed in the continuous phase and containing the polyamide resin (“The continuous phase may be formed of the polyolefin resin or its derivatives, or may be formed of the polyamide resin or its derivatives. Therefore, in the case where the continuous phase is substantially formed of the polyolefin resin, the dispersed phase is substantially formed of the polyamide resin,” [0069]), 
the dispersed phase contains the polyamide resin (Kito at [0070], “It is particularly preferable in the present invention that the continuous phase is substantially formed of the polyolefin resin and the dispersed phase is substantially formed of the polyamide resin.”), and 
an elastomer having a reactive group that reacts with the polyamide resin (Kito at [0051], “The compatibilizer is not particularly limited, but is preferably a modified elastomer in which a reactive group that reacts with the polyamide resin is substituted to an elastomer.”)
Regarding the limitation, “the dispersed phase contains a melt-kneaded product of the polyamide resin.” The limitation is considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
However, Kito is silent to the resin molded body having an expansion ratio of the foamed resin molded body 1.2 to 2.0 times.

In the analogous field of endeavor of foamed molded bodies, Kanae discloses a molded composite material and process for its production comprising an olefin-based resin composition containing an olefin resin – Kanae’s [0008] discloses, “a first molded part which is obtained by extrusion foam molding of an olefin thermoplastic elastomer composition comprising 5 to 60 mass % of (A) an ethylene-α-olefin copolymer rubber …, 1 to 20 mass % of (B) a polyolefin resin…”  and 
a polyamide resin – Kanae’s [0064-0065] discloses an olefin thermoplastic elastomer composition that may contain other polymer components (additional to (A), (B), (C)), that may be used either individually or in combination of two or more e.g., polyamide resin,
a melt-kneaded product of the polyamide resin and an elastomer having a reactive group, that reacts with the polyamide resin – see Kanae’s [0057], Kanae discloses the foam resin molded composite material having two phases, one dispersed in the other and being extrusion-molded simultaneously for use in the inside of a vehicle [0086], wherein
an expansion ratio of the foamed resin molded body is 1.2 times or more, preferably 1.3 or more, more preferably 1.5 or more, and the upper limit of the expansion ratio of the first molded part 11 may be, but not limited to, 30 times or less, (see [0008], [0089], and Table 2: examples with Expansion ratios from 1.2 to 2), overlapping with the claimed range of from 1.3 to 2.5 times. Overlapping ranges are prima facie case of obviousness; see MPEP 2131.03 (II), MPEP 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Kito’s  method of molding foamed bodies with his thermoplastic resin composition that is excellent in impact strength as well as rigidity [0009], by selecting the portion of Kanae’s composition ratios ranges that corresponds to the claimed range (Kanae’s Table 2: 1.2 to 2). In re Malagari, 184 USPQ 549 (CCPA 1974).
One of ordinary skill in the art would have been motivated to modify Kito in view of Kanae for the purpose of, e.g., providing a foamed resin molded body for a vehicle (Kanae at [0086]).

Claims 2 – 10, 12 – 13, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kito in view of Kanae, as applied to claim 1, and further in view of Walker et al. (US Publication No. 2008/0105992 A1; Walker).
	Regarding claim 2. Kito/Kanae discloses the foamed resin molded body according to claim 1, wherein the dispersed phase (Kito’s phase 2) has a matrix phase containing the polyamide resin and a fine dispersed phase dispersed in the matrix phase (analogous to Kito’s “a dispersed subdomain (3) in the dispersed phase (2), [0067], see FIG. 1);  and 
containing the elastomer having the reactive group (Kito at [0051], “The compatibilizer is not particularly limited, but is preferably a modified elastomer in which a reactive group that reacts with the polyamide resin is substituted to an elastomer.”), except for, wherein gas bubbles formed by foaming are present not in the dispersed phase and the fine dispersed phase but only in the continuous phase.

In the same field of endeavor of molded composites and processes for its production, Walker discloses a sealer (40) (i.e., the agglomeration, composite or manufacturing material), capable of being formed or shaped (e.g. molded, pressed together, heated, or combination thereof [0032]), with applications to numerous articles of manufacture such as buildings, furniture, vehicles or the like [0030], additionally providing the benefit of noise reduction (see [0030] and [0037]. Walker discloses the sealer has a plurality of first masses (44) and a plurality of second masses (46), w having different characteristics from each other, the second masses exhibit higher expansion than the first masses [0002], and the sealer could include a single first mass with a plurality of second masses, or a single second mass with a plurality of first masses combined to form the agglomeration, in which case the single mass would be a continuous phase with the plurality of masses dispersed within that phase [0035].
Walker discloses that gas bubbles formed by foaming could be present in just one of the plurality of phases or in all of the phases; see [0016-17], “One or more blowing agents may be employed to achieve expansion (e.g., foaming) of the relatively high expanding masses, the relatively low or non-expanding masses or both,” and [0029], “…thermoplastic expanded (e.g., foamed) cellular masses (e.g., beads) such as styrenic or polystyrene beads may be employed.”
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Kito/Kanae’s foamed resin molded body with the foaming method of Walker, so that gas bubbles formed by foaming are present not in the dispersed phase and the fine dispersed phase but only in the continuous phase, since Walker teaches that with his foaming method, gas bubbles formed by foaming could be present in just one of the plurality of phases or in all of the phases; see [0016-17] for the purpose of achieving a desired expansion ratio of the continuous phase (Walker at [0029]). 

Regarding claim 3. Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein a ratio of the dispersed phase is 70% by mass or less per 100% by mass of a total of the continuous phase and the dispersed phase – Kito discloses, “a ratio of the polyamide resin-based dispersed phase is 90% by mass or less” (Kito discloses content ratio of a component from the compatibilizer..........the polyamide resin, and the compatibilizer, [0074-0075], Table 1-3, Example 1-11), overlapping with the claimed range. Furthermore, Walker’s [0032] discloses, “it is preferable that the sealer (e.g., baffle, molded body)… particularly both types of masses (forming the different phases) of the sealer is at least 70%, 85%, 95% or greater by volume or weight of the entire sealer (analogous to the molded body).”

Regarding claim 4, Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the olefin resin is a polymer containing a structural unit derived from propylene – Kito’s [0053] discloses, “Examples of the olefin-based thermoplastic elastomer include a copolymer of an .alpha.-olefin such as ethylene, propylene, 1-butene, 1-pentene, and 1-octene. Particularly, a polymer of an .alpha.-olefin having carbon atoms of 3 to 8 and ethylene or propylene…”

Regarding claim 5, Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the polyamide resin is at least one selected from polyamide 6, polyamide 66, polyamide 610, polyamide 612, polyamide 614, polyamide 11, polyamide 12, polyamide 6T, polyamide 61, polyamide 9T, polyamide M5T, polyamide 1010, polyamide 1012, polyamide 10T, polyamide MXD6, polyamide 6T/66, polyamide 6T/6I, polyamide 6T/6I166, polyamide 6T/2M-5T, and polyamide 9T/2M-8T – Kito at [0046] discloses, “In the present invention, examples of a preferable polyamide other than the PA11-based resin includes polyamide 6, polyamide 66, polyamide 610, polyamide 612, polyamide 614, polyamide 12, polyamide 6T, polyamide 6I, polyamide 9T, polyamide MST, polyamide 1010, polyamide 1012, polyamide 10T, polyamide MXD6, polyamide 6T/66, polyamide 6T/6I, polyamide 6T/6I/66, polyamide 6T/2M-5T, polyamide 9T/2M-8T, and the like.”
Regarding claim 6, Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the elastomer having the reactive group is an olefin-based thermoplastic elastomer containing a structural unit derived from ethylene or propylene or a styrene-based thermoplastic elastomer containing a structural unit derived from an aromatic vinyl compound – Kito at [0055] discloses, “Examples of the styrene-based thermoplastic elastomer include a block copolymer of styrene-based compound and a diene compound, a hydrogenated polymer thereof, and the like.
And at [0056], “Examples of the styrene-based compound include styrene; an alkyl styrene such as .alpha.-methyl styrene, p-methyl styrene and p-t-butyl styrene; p-methoxy styrene, vinyl naphthalene, and the like.”

Regarding claim 7, Kito/Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the elastomer having the reactive group is at least one selected from an acid anhydride-modified elastomer, a carboxylic acid-modified elastomer, an epoxy-modified elastomer, and an oxazoline-modified elastomer – Kito at [0060] discloses, “The reactive group is particularly preferably an acid anhydride group. Examples of a monomer for introducing an acid anhydride group include an acid anhydride such as maleic anhydride, phthalic anhydride, itaconic anhydride, succinic anhydride, glutaric anhydride, adipic anhydride, citraconic anhydride, tetrahydrophthalic anhydride, and butenylsuccinic anhydride. Among these, maleic anhydride, phthalic anhydride, and itaconic anhydride are preferable, and maleic anhydride is particularly preferable.”

Regarding claims 8 – 10 and 18 – 20. Kito/Kanae/Walker discloses a foamed resin molded body manufacturing method for manufacturing the foamed resin molded body, e.g., see the discussion of claim 1 above. 
Regarding the limitation, “manufacturing method for manufacturing the foamed resin molded body comprising: foaming a manufacturing material obtained by a method comprising a first melt-kneading in which a polyamide resin and an elastomer having a reactive group that reacts with the polyamide resin are dry-blended and then melt-kneaded; a second melt-kneading in which a first melt-kneaded product obtained in the first melt-kneading and an olefin resin are dry-blended and then melt-kneaded, and a mixing in which a second melt-kneaded product obtained in the second melt-kneading, an olefin resin, and a foaming agent are dry blended in which the second melt- kneaded product is 5 - 100% by mass of a total of the second melt-kneaded product and the olefin resin.” As well as the limitation of claims 8, 9 and 18 - 20 directed to the method of making, said limitations are considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.

Regarding claim 12. Kito/Kanae/Walker discloses the foamed resin molded vehicle door trim base according to claim 1, wherein the expansion ratio of the foamed resin molded vehicle door trim base is from 1.2 to 2, overlapping with the claimed range of from 1.5 to 1.8 times (see Kanae’s Table 2, for example).

Regarding claim 13, Kito/Kanae/Walker discloses the foamed resin molded vehicle door trim base according to claim 1, wherein the olefin resin is a propylene block polymer – Kito at [0055] discloses, “Examples of the styrene-based thermoplastic elastomer include a block copolymer of styrene-based compound and a diene compound, a hydrogenated polymer thereof, and the like.”

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, 6, 7 – 8, 13 and 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 4 of prior U.S. Patent No. 11,014,516. This is a statutory double patenting rejection.
Claim 1, 3, 6, 7 – 8, 13 and 18  directed to the same invention as that of claim 1 – 4 of commonly assigned US Pat. 11,014,516. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Remarks, p. 6 last para., and p.7 1st para.; “The cited references of Kanae/Walker composite material does not require stiffness,”, it is noted that the features upon which applicant relies (i.e., the stiffness of the foamed resin molded vehicle door trim) are not recited in the rejected claim(s). 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s argument that the amendments are commensurate in scope with the superior and unexpected results shown in the instant specification Table 1 (Remarks, p. 7). 
Applicant must review if the results occur over the entire claimed range, see MPEP 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
It is noted that the cited Table 1 has a narrower range (1.5 to 2.4 times) and does not disclose the mass% needed to achieve the unexpected results. The examples also utilize particular compositions of the polyamide resin and the olefin resin. For instance, Example 1 (pp. 43-44) disclose the use of polyamide 11 and polypropylene homopolymer resin. The claim does not limit to the resins utilized to obtain the unexpected results. It is not clear if any combination of the polymer genus would obtain the unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                       
                                                                                                                                                                                 /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712